Citation Nr: 1524118	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO. 14-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for right and left knee supports.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998. 




This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination by the Dallas, Texas, VA Medical Center (VAMC), which denied the Veteran's request for a clothing allowance.


FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's current chronic service-connected knee disabilities require ongoing use of orthopedic appliances that tend to wear out or tear the Veteran's clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance are approximated. 38 U.S.C.A. 
§§ 1162, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159(a), 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service-connected left knee tendonitis and right knee retropatellar pain syndrome causes the Veteran to wear knee braces. 

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162 is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that, because of use of a physician prescribed medication for a skin condition, which is due to a service connected disability, there is irreparable damage to a veteran's outer garments. 38 C.F.R. § 3.810(a)(2). 

The Veteran's claim for annual clothing allowance was reviewed by a designee of the Chief Medical Director, in this case, by a representative and Chief of the Prosthetic Treatment Center at the VAMC, in July 2013. Following their review, it was concluded that the records for the Veteran did not establish that he consistently used or wore a prosthetic or orthopedic appliance that tends to wear out clothing. Based on this certification, the Veteran's claim was denied.

As the Veteran's representative points out, the Veteran was issued a brace for his right knee on the same day that he applied for a clothing allowance. The benefits were denied because the Veteran was not wearing a knee brace that he had just been given and was carrying at the time. In his August 2013 Notice of Disagreement, the Veteran stated that he wears his knee braces for a minimum of ten hours per day. 

In part, the claim was otherwise denied because the adjudicator found that neither of the supports had exposed metal that would be expected to cause irreparable damage. However, 38 C.F.R. § 3.810 does not require exposed metal in order for a claimant to qualify for this benefit. All that is required under the provision is that the a "prosthetic or orthopedic appliance . . . which tends to wear or tear clothing." 38 C.F.R. § 3.810(a)(ii)(B). 

The Veteran has reported that these braces "tend to wear" his uniform trousers as he performs his duties as a bus driver. There is no evidence to the contrary of his subjective report, including photographs, examinations of the trousers or other.

Further development could be undertaken, however resolving reasonable doubt in the Veteran's favor, the Veteran's current chronic service-connected knee disabilities require ongoing use of orthopedic appliances that tend to wear out the Veteran's clothing. The claim for a clothing allowance is granted.

(ORDER ON NEXT PAGE)






ORDER

Entitlement to a clothing allowance for right and left knee supports is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


